Citation Nr: 0721786	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 10, 2002 
for the grant of service connection for bilateral 
interstitial fibrosis and unilateral pleural disease 
consistent with asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
January 1989.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued in 
April 2003, in which the RO granted service connection for 
bilateral interstitial fibrosis and unilateral pleural 
disease consistent with asbestosis (lung disability) and 
assigned an initial 10 percent rating, effective July 10, 
2002.  In December 2003, the veteran filed a notice of 
disagreement (NOD) with the effective date assigned, and the 
RO issued a statement of the case (SOC) in March 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2004.  

In March 2006, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to 
address the intertwined issue of whether there was clear and 
unmistakable error (CUE) in the March 2003 rating decision 
that granted service connection, which the veteran had raised 
in his April 2004 substantive appeal.  In a May 2006 rating 
action issued in June 2006, the AMC determined that the March 
2003 rating decision did not contain CUE with regard to the 
effective date assigned for the award of service connection 
for the veteran's lung disability; the veteran did not appeal 
that determination.  Contemporaneously, the AMC also issued a 
supplemental SOC (SSOC) with regard to the effective date 
issue.  The veteran requested additional time to respond to 
the SSOC, but, to date, no response has been received.  

In March 2004, the veteran withdrew his appeal for a higher 
initial rating, following the assignment of an initial 30 
percent rating in November 2003.  

Thus, the only issue on appeal is the one listed on the title 
page.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On July 10, 2002, the RO received the veteran's initial 
claim for service connection for lung disability.

3.  The record contains no statement or communication from 
the veteran or his representative, prior to July 10, 2002, 
that constitutes a pending claim for service connection for 
lung disability. 


CONCLUSION OF LAW

The claim for an effective date earlier than July 10, 2002, 
for the grant of service connection for bilateral 
interstitial fibrosis and unilateral pleural disease 
consistent with asbestosis is without legal merit.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In the present appeal, the March 2004 SOC set forth the 
provisions of 38 C.F.R. § 3.400 and explained the criteria 
governing effective dates for direct service connection.  
Moreover, the veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claim for an earlier effective date.  At 
a March 2004 meeting with a Decision Review Officer (DRO), 
both the DRO and the veteran's representative explained the 
regulations governing effective dates and the veteran 
acknowledged his understanding but the parties agreed that 
his contentions would be recorded in an informal hearing 
report and associated with the claims file.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran.  As will be explained 
below, the claim lacks legal merit; therefore, the duties to 
notify and assist required by the VCAA are not applicable to 
the claim on appeal.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the veteran filed an initial claim 
for service connection for his lung disability on July 10, 
2002.  Subsequently, the RO granted service connection for 
bilateral interstitial fibrosis and unilateral pleural 
disease consistent with asbestosis, effective July 10, 2002.  
The effective date of the grant of service connection for the 
veteran's lung disability was based on the date of receipt of 
the veteran's initial claim for those benefits.  

The veteran has requested retroactive benefits for the grant 
of service connection for his lung disability to February 1, 
1989, the day following his military discharge.  He asserts 
that he was treated in service for respiratory complaints and 
his separation examination noted the involvement of his 
lungs, but was never informed of these findings or how they 
might affect him in later life; that he was discharged from 
the military with separation pay due to the military's 
downsizing efforts; that had he received a medical board with 
severance pay, he would have been alerted to the presence of 
this condition and would have been better advised as to 
possible benefits available with the VA; that he was never 
advised or counseled before or during his discharge regarding 
possible VA benefits; and that, as soon as he found out about 
VA benefits, he submitted a claim for service connection and 
he should not be penalized for the lack of information 
provided to him.  However, the Board finds that there was no 
pending claim for service connection for a lung disability, 
or any other disability, prior to July 10, 2002.  

While it is unfortunate that the veteran may not have learned 
about possible VA benefits to which he might have been 
entitled until 2002, the United States Court of Appeals for 
Veterans Claims, citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

The Board emphasizes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that 
benefit.  While VA does have a duty to assist a claimant in 
developing facts pertinent to a claim, it is the claimant who 
must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  In this case, the first document that can clearly 
be construed as a claim for the benefits sought was filed on 
July 10, 2002.

Inasmuch as there was no pending claim for service connection 
for any disability prior to July 10, 2002, there is no legal 
basis for granting service connection for the veteran's lung 
disability prior to this date.  (Emphasis added.)  Rather, 
the governing legal authority makes clear that, under these 
circumstances, the effective date can be no earlier than that 
assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for lung disability earlier than July 10, 
2002 is assignable, the claim for an earlier effective date 
must be denied.  Where, as here, the law and not the evidence 
is dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 




ORDER

An effective date earlier than July 10, 2002, for the grant 
of service connection for bilateral interstitial fibrosis and 
unilateral pleural disease consistent with asbestosis is 
denied.



____________________________________________
JACQUELINE  E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


